       Case 5:19-cv-00113-DCB-MTP Document 21 Filed 08/18/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION
ABRAHAN JOSE AGUILAR SANCHEZ                                    PETITIONER
v.                            CIVIL ACTION NO. 5:19-cv-113-DCB-MTP
SHAWN GILLIS                                                    RESPONDENT
                                    ORDER

       This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 18], to which

Respondent Shawn Gillis filed a Notice of No Objection [ECF No.

19].

       Magistrate Judge Parker finds that Petitioner Abrahan Jose

Aguilar Sanchez (“Sanchez”)’s Petition for Writ of Habeas Corpus

[ECF No. 1] should be granted and Petitioner’s Motion to Enforce

Removal or Release [ECF No. 15] should be granted as well.

Petitioner seeks release from immigration custody. Sanchez is a

citizen of Venezuela, a country that has refused to accept

detainees from the United States for many months. Additionally,

Venezuela has recently closed its airports and borders.

Petitioner has been in immigration custody since April 16, 2019,

which is well in excess of the six-month presumptively

reasonable period prescribed by the Supreme Court in Zadvydas v.

Davis, 533 U.S. 678, 701 (2001). Magistrate Judge Parker finds

that the Petitioner has met his burden of showing that there is


                                      1
    Case 5:19-cv-00113-DCB-MTP Document 21 Filed 08/18/20 Page 2 of 3



no significant likelihood of removal in the reasonably

foreseeable future. Further, Magistrate Judge Parker finds that

the Government has not presented the Court with evidence

sufficient to rebut Sanchez’s showing.

     Having carefully reviewed the Report and Recommendation,

the Court finds it to be well taken and adopts it as the

findings and conclusions of this Court.

     Accordingly,

     IT IS HEREBY ORDERED that the Court ADOPTS Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 18] as

the findings and conclusions of this Court;

     IT IS FURTHER ORDERED that Abrahan Jose Aguilar Sanchez’s

Petition for Writ of Habeas Corpus is GRANTED;

     IT IS FURTHER ORDERED that Petitioner’s Motion to Enforce

Removal or Release [ECF No. 15] is GRANTED;

     IT IS FURTHER ORDERED that Immigration & Customs

Enforcement is ordered to deport Petitioner or release him

subject to appropriate conditions of supervision, to be

determined by Immigration & Customs Enforcement, within thirty

days of this Order.




                                   2
    Case 5:19-cv-00113-DCB-MTP Document 21 Filed 08/18/20 Page 3 of 3



     A final judgment shall be entered pursuant to Rule 58 of

the Federal Rules of Civil Procedure in an Order of even date

herewith.

     SO ORDERED, this the 18th day of August, 2020.



                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   3
